Citation Nr: 0816811	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD) 
 
2.  Entitlement to service connection for Barrett's 
esophagus, to include as secondary to PTSD. 
 
3.  Entitlement to service connection for squamous cell 
carcinoma of the lower lip, to include as secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  He had service in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Muskogee, Oklahoma that 
denied service connection for squamous cell carcinoma of the 
lower lip, and service connection for coronary artery disease 
and Barrett's esophagus, both to include as secondary to 
service-connected PTSD.  

Following review of the record, the issues of entitlement to 
service connection for coronary artery disease and Barrett's 
esophagus, both to include as secondary to service-connected 
PTSD, will be addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Cancer of the lower lip was first clinically demonstrated 
many years after discharge from active duty, there is no 
competent evidence of record that a malignancy of the lower 
lip is related to service or the veteran's in-service 
exposure to Agent Orange.


CONCLUSION OF LAW

Squamous cell carcinoma of the lower lip was not incurred in 
or aggravated by active military service, to include exposure 
to Agent Orange, and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he now has cancer of the lower lip 
that is of service onset or is the result of exposure to 
Agent Orange from service in Vietnam.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this particular case, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2004 and most recently in 
February 2007 that fully addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA's duty to assist the veteran in the development of the 
claim includes providing an examination when indicated. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds in this case that a medical examination with 
a medical opinion is not warranted.  This is because absent a 
showing of symptoms in service or within an applicable 
presumptive period, as well as at least a minimal showing by 
competent evidence that a causal connection exists between 
the veteran's cancer of the lower lip and military service, 
VA has no duty to obtain a medical opinion. Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  .

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained extensive VA and 
private treatment records.  The veteran has submitted 
numerous statements in the record in support of his 
contentions.  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Consequently, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim of entitlement to service 
connection for squamous cell carcinoma of the lower lip. See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus or adult-onset diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

Factual Background and Legal Analysis

The veteran's service medical records reflect no treatment 
for any inflammation of the lower lip or cancer.  On post 
service VA examination in December 1984, he related that he 
had been in areas where Agent Orange was sprayed and was 
directly sprayed on two occasions.  On physical examination, 
it was reported that his skin and mucus membranes were 
unremarkable with no lesions found.  The appellant was 
afforded an Agent Orange protocol examination in December 
1984 and no abnormal skin findings were recorded.  In 
February 2003, he submitted a copy of a surgical pathology 
tissue report dated in October 2002 showing a microscopic 
diagnosis of squamous cell carcinoma of the skin of the lower 
lip.  The veteran wrote on the report that his doctor said 
that this could have been caused by Agent Orange, but related 
that he did not get a letter from his physician to this 
effect.  No medical opinion relating skin cancer of the lower 
lip to service or Agent Orange exposure is of record.

The evidence in this instance indicates that cancer was not 
demonstrated in service or within one year of discharge from 
active duty.  Therefore, service connection for such may not 
granted on either a direct or presumptive basis. See 38 
U.S.C.A. §§ 1101,1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era and is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e). See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  However, the condition for 
which service connection is sought in this instance - 
squamous cell carcinoma of the lower lip - is not one of the 
diseases listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed as a consequence of exposure to 
Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 
and 3.309.  Therefore, service connection for the squamous 
cell carcinoma of the lower lip cannot be granted on a 
presumptive basis under those provisions.

Nonetheless, service connection for squamous cell cancer of 
the lower lip could potentially be established if the 
evidence otherwise showed that it was the result of exposure 
to Agent Orange. See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

The record reflects, however, that there is no documentation 
in the record showing that any physician or any other 
competent source has attributed squamous cell cancer of the 
lower lip to Agent Orange exposure during active duty.  The 
Board has considered the appellant's statement that he was 
told by his physician that skin cancer of the lip could be 
related to Agent Orange exposure.  The Board points out, 
however, that any statement of an appellant as to what a 
doctor told him is insufficient to establish a medical 
diagnosis or causation. See Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  There is no evidence of record which definitively 
shows that a trained health care provider has identified or 
verified that the appellant now has squamous cell carcinoma 
of the lip of service onset or related to Agent Orange 
exposure. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
The only evidence suggesting that there is a relationship has 
been the appellant's own statements to this effect.  The 
Board points out, however, that as a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide probative evidence on a medical matter, 
such as whether or not a disability is related to an incident 
of active duty. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In summary, the Board finds that there is no showing of 
cancer of the lip during service or within one year thereof, 
and no competent evidence that provides a link between any 
incident of military service, including Agent Orange 
exposure, and lip cancer.  The preponderance of the evidence 
is against the claim and service connection for squamous cell 
carcinoma of the lower lip must be denied.




ORDER

Service connection for squamous cell carcinoma of the lower 
lip, to include as secondary to Agent Orange exposure, is 
denied.


REMAND

The veteran asserts that he now has coronary artery disease 
and Barrett's esophagus, to include as secondary to service-
connected PTSD, for which service connection is warranted.  
In multiple statements in the record, he has consistently 
stated that PTSD has contributed to heart and esophageal 
disease.

In a letter dated in February 2003, D. L. H., M.D., wrote 
that increasing symptoms of PTSD had contributed to the 
development and worsening of coronary artery disease, and 
disease and bleeding of the esophagal tract.

The appellant was afforded an examination in this regard for 
the VA in February 2004, to include a medical opinion.  The 
examiner did not indicate that the claims folder was 
reviewed.  Thus it is unknown whether or not review of 
medical history was performed.  Following physical 
examination, an opinion was provided that it was less likely 
than not that the veteran's heart condition and 
gastroesophageal reflux disease were caused by or secondary 
to PTSD.

The Board points out, however, that service connection may be 
granted for a disability that is made chronically worse by 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board observes that the VA examination in 
February 2004 did not consider whether or not the veteran's 
heart disease and esophageal disorder had been made 
chronically worse by the service-connected PTSD and this must 
be addressed.  The Board thus finds that a special internal 
medicine examination is warranted for a more definitive and 
clarifying opinion as to whether coronary artery disease and 
Barrett's esophagus are related to service on any basis.

The fulfillment of the VA's statutory duty to assist the 
appellant includes conducting a thorough and contemporaneous 
VA medical examination by a specialist when indicated, and 
providing a medical opinion which takes into account the 
records of prior medical treatment so that the disability 
evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The Board would also point out that the record indicates that 
the veteran appears to receive VA outpatient treatment for 
various complaints and disorders, including diseases of the 
heart and esophagus.  The most recent records date through 
November 13, 2007.  The claims folder thus indicates that 
relevant evidence in support of the veteran's claims may 
exist or could be obtained from a VA facility. See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA treatment records dating from 
November 14, 2007 should be requested and associated with the 
file.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinical records 
dating from November 14, 2007 
should be requested and associated 
with the claims file.  

2.  After a reasonable period of 
time for receipt of additional 
records, the veteran should be 
scheduled for examination by a VA 
physician in internal medicine for 
evaluation and an opinion as to 
whether coronary artery disease and 
Barrett's esophagus are secondary 
to or has been made chronically 
worse by service-connected PTSD.  
The claims folder and a copy of 
this remand should be provided to 
the examiner in connection with the 
examination. The examiner must 
indicate whether or not the claims 
folder was reviewed.  All indicated 
tests and studies should be 
conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, 
etc.

Based on a thorough review of the 
record and clinical evidence, the 
examiner is requested to provide 
an opinion with supporting 
rationale as to whether it is at 
least as likely as not (50 percent 
probability or better) that the 
veteran now has coronary artery 
disease and Barrett's esophagus 
that a) date from service; b) 
secondary to service-connected 
PTSD: and/or c) whether coronary 
artery disease and Barrett's 
esophagus have been made 
chronically worse (aggravated) by 
the service-connected PTSD.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability 
occasioned by aggravation related 
to PTSD.  The opinion should be 
set forth in detail.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the claims file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


